EXHIBIT 21 NOBLE ENERGY, INC. SUBSIDIARIES NAME STATE OF JURISDICTION OF ORGANIZATION REF Noble Energy Marketing, Inc. Delaware (1) Noble Gas Pipeline, Inc. Delaware (2) Samedan of North Africa, Inc. Delaware (1) EDC Ireland Cayman Islands (3) Noble Energy International Ltd. Cayman Islands (3) Noble Energy EG Ltd. Cayman Islands (4) Noble Energy JDZ Ltd. Cayman Islands (4) Alba Associates LLC Cayman Islands (9) Alba Plant LLC Cayman Islands (10) MachalaPower Cia. Ltda. Cayman Islands (4) Noble Energy Mediterranean Ltd. Cayman Islands (4) Yam Tethys Ltd. Israel (13) Noble Energy Suriname Ltd. Cayman Islands (4) AMPCO Marketing, L.L.C. Michigan (5) AMPCO Services, L.L.C. Michigan (5) Atlantic Methanol Capital Company Cayman Islands (5) Samedan Methanol Cayman Islands (6) Atlantic Methanol Associates LLC Cayman Islands (7) Atlantic Methanol Production Company LLC Cayman Islands (8) Samedan Oil of Indonesia, Inc. Delaware (1) Samedan Pipe Line Corporation Delaware (1) Samedan Royalty Corporation Delaware (1) Noble Energy Australia, Inc. Delaware (1) EDC Ecuador Ltd. Delaware (1) Noble Energy Ecuador Ltd. Cayman Islands (12) Energy Development Corporation (Argentina), Inc. Delaware (1) Energy Development Corporation (China), Inc. Delaware (1) Energy Development Corporation (HIPS), Inc. Delaware (1) Gasdel Pipeline System Incorporated New Jersey (1) HGC, Inc. Delaware (1) Producers Service, Inc. New Jersey (1) EDC (Denmark) Inc. Delaware (3) Noble Energy (Europe) Limited United Kingdom (3) Noble Energy (ISE) Limited United Kingdom (11) Noble Energy (Oilex) Limited United Kingdom (11) Brabant Oil Limited United Kingdom (11) Noble Energy Aviation, LLC Delaware (1) Noble Energy Cameroon Limited Cayman Islands (3) Noble Energy Adriana Limited Cayman Islands (3) Noble Energy Belinda Limited Cayman Islands (3) Noble Energy Benita Limited Cayman Islands (3) Noble Energy Caribbean LLC Cayman Islands (14) Noble Energy Norge AS Norway (3) Noble Energy YOYO-1 Limited Cayman Islands (3) 1 REFERENCES: (1) 100% directly owned by Noble Energy, Inc. (Registrant) (2) 100% directly owned by Noble Energy Marketing, Inc. (3) 100% directly owned by Samedan of North Africa, Inc. (4) 100% directly owned by Noble Energy International Ltd. (5) 50% directly owned by Samedan of North Africa, Inc. (6) 100% directly owned by Atlantic Methanol Capital Company (7) 50% directly owned by Samedan Methanol (8) 90% directly owned by Atlantic Methanol Associates LLC (9) 35% directly owned by Noble Energy International Ltd. (10) 80% directly owned by Alba Associates LLC (11) 100% directly owned by Noble Energy (Europe) Limited (12) 100% directly owned by EDC Ecuador Ltd. (13) 47.059% directly owned by Noble Energy Mediterranean Ltd. (14) 100% directly owned by Noble Energy Suriname Ltd. 2
